NUMBER 13-07-00056-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


AMERICAN INTERNATIONAL GROUP, INC.,                                             Appellant,

                                             v.

JOHN HENRY PACE,                                                                 Appellee.


                        On appeal from 94th District Court
                            of Nueces County, Texas.


                           MEMORANDUM OPINION
                   Before Justices Benavides, Vela, and Perkes
                        Memorandum Opinion Per Curiam

       On January 17, 2008, the Court granted a motion for stay and abated this appeal

due to the bankruptcy of one of the parties to this appeal. See 11 U.S.C. ' 362; see

generally TEX. R. APP. P. 8. This case is before the Court on a joint motion to lift the stay,

reverse the trial court’s judgment, and remand for further proceedings. Accordingly, the
stay imposed by this Court’s order of January 17, 2008, is lifted and this appeal is

REINSTATED.

       The parties have reached an agreement with regard to the disposition of the

matters currently on appeal. Pursuant to agreement, the parties request this Court to

reverse the trial court’s judgment and remand for further proceedings. The joint motion

does not address the supersedeas bond filed in this case. We GRANT the motion and

set aside the trial court’s judgment without regard to the merits and REMAND this case to

the trial court for further proceedings including the matter of the supersedeas bond. See

TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d).

       Costs will be taxed against appellant.    See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant."). The parties

request immediate issuance of our mandate. See TEX. R. APP. P.18.1(c). The motion is

GRANTED. We direct the Clerk of the Court to issue the mandate immediately.

                                                                    PER CURIAM

Delivered and filed the
18th day of August, 2011.




                                           2